Title: To Thomas Jefferson from Brissot de Warville, 10 November 1786
From: Brissot de Warville, Jacques Pierre
To: Jefferson, Thomas



Monsieur
Paris 10 9bre. 1786.

Craignant que vous n’aiés besoin de vos Lois de la Virginie pendant mon sejour à Orléans, et ne pouvant m’occuper de L’extrait que je veux en faire, et en publier dans mon ouvrage, Je prens le parti de vous le renvoier, en me reservant de Vous le redemander à mon retour.
Je me suis trouvé à diner aujourdhui avec Messrs. Desaint et Brack directeurs des traites foraines à La douane, dont le dernier est mon ami particulier. Je leur ai parlé, de vos harnois anglois, qui etoient arretés et des demarches inutiles que vous aviés faites pour Les ravoir. Ils m’ont dit que si vous vouliés leur faire L’honneur de les voir à leur bureau à la douane, rue du Bouloy, ou leur envoier M. Short, ils termineroient l’affaire à votre satisfaction, car cela depend d’eux; je vous conseille donc de les voir. M. Brack surtout est un jeune homme de merite et obligeant au delà de toute expression.
Je vous remercie bien sincerement de vos souhaits pour mon voiage, et Je vous prie d’etre bien persuadé que je n’ai rien tant à coeur que de meriter votre estime et L’amitié des americains dont Je me regarde deja comme Le frere. Je suis avec un veritable atachement Monsieur Votre trés humble et Obt. serviteur,

Brissot de Warville



P.S. Me permettrés vous d’assurer ici Monsr. Short de mes civilités amicales.
J’oubliois, Monsieur, de vous parler d’une persone et d’un ouvrage que je me suis chargé de vous recomander; Voici ce dont il s’agit:
M. Lardizabal, Espagnol celebre par plusieurs ouvrages sur la Jurisprudence et la Legislation, a entrepris un code criminel, et pour le bien faire, Il rassemble des Materiaux et des ouvrages de tous Les cotés. Il m’a adressé M. son frere tant pour Les ecrits que J’ai faits sur cette matiere, que pour se procurer des renseignemens sur tout ce qui avoit eté publié. Je Lui ai parlé de vos Lois sur la Virginie, et des notions Interessantes qui se trouvent à cet egard dans vos Notes on Virginia. Ces faits Lui ont fait naitre Le desir de vous entretenir, si vous Lui acordiés cette faveur, sur ce point important. Je Lui ai assuré, que vous ne Le refuseriés pas, Connoissant combien Vous desiriés etendre partout Le bien qui se faisoit en Amerique. Je Lui ai donc fait esperer une audience de vous, s’il se presentoit. Une autre raison qui pouroit Vous engager à L’accueillir est que cet Espagnol est Chargé d’une Mission particulière de la Cour d’Espagne près de la cour de france. Il doit etre reexpedié pour Madrid sous 8 ou 10 Jours. M. Lardizabal demeure hotel de Bayonne rue traversiere. Il aura surement L’honneur de Vous ecrire.
Je vous demande Mille pardons de la Liberté de cette Recomandation. Votre amour pour L’humanité me fera sans doute excuser.

